Case: 16-15034    Date Filed: 07/05/2017   Page: 1 of 5


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-15034
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 4:15-cr-10012-JEM-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

CARIDAD RIOSECO ALEJANDREZ,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (July 5, 2017)

Before HULL, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      After pleading guilty, Caridad Rioseco-Alejandrez appeals her 48-month

sentence for mail fraud in violation of 18 U.S.C. § 1341. Rioseco-Alejandrez, a
                 Case: 16-15034       Date Filed: 07/05/2017        Page: 2 of 5


professional tax preparer and bookkeeper, filed fraudulent claims on behalf of

herself and others with the Gulf Coast Claims Facility (“GCCF”). The GCCF was

established by BP Exploration to administer, process, and settle claims relating to

the Deepwater Horizon oil rig explosion and oil spill. On appeal, Rioseco-

Alejandrez argues that the district court erred in applying a two-point

enhancement, pursuant to U.S.S.G. § 3B1.3, for her use of a “special skill” in

committing or concealing the fraud offense. Rioseco-Alejandrez argues that, due

to her lack of formal education and training, she did not possess a “special skill” in

the area of tax preparation, and, even if she did possess a “special skill,” she

contends that the district court clearly erred in determining that it “significantly

facilitated” the commission or concealment of her offense.1

       Pursuant to U.S.S.G. § 3B1.3, a defendant’s offense level is increased by

two levels if she used a special skill “in a manner that significantly facilitated the

commission or concealment of the offense.” U.S.S.G. § 3B1.3. A special skill is

defined as “a skill not possessed by members of the general public and usually

requiring substantial education, training or licensing.” Id. cmt. n.4. Enumerated




       1
         We review de novo the district court’s legal interpretation of the term “special skill” in
U.S.S.G. § 3B1.3. United States v. De La Cruz Suarez, 601 F.3d 1202, 1219 (11th Cir. 2010).
We review for clear error the district court’s factual determination that the defendant possessed a
special skill. Id. There is no clear error in cases where the record supports the district court’s
findings. United States v. Petrie, 302 F.3d 1280, 1290 (11th Cir. 2002).
                                                 2
                Case: 16-15034      Date Filed: 07/05/2017    Page: 3 of 5


examples include pilots, lawyers, doctors, accountants, chemists, and demolition

experts. Id.

       If an “average person off the street” does not possess the skill, then the skill

is considered “special” for the purposes of applying the enhancement. De La Cruz

Suarez, 601 F.3d at 1219 (quotation marks omitted). Further, a special skill

requires neither licensing nor formal education. United States v. Foster, 155 F.3d
1329, 1332 (11th Cir. 1998) (holding that “[a]lthough printing does not require

licensing or formal education, it is a unique technical skill that clearly requires

special training”); see also United States v. Malgoza, 2 F.3d 1107, 1111 (11th Cir.

1993) (holding that “[a]lthough not every instance of radio operation requires skills

not possessed by members of the general public, it is possible to develop expertise

in that field that rises to the level of a special skill”).

       The district court did not err in determining that § 3B1.3’s special skill

enhancement could apply to an experienced professional tax preparer and

bookkeeper who was not formally trained. See Foster, 155 F.3d at 1332; Malgoza,
2 F.3d at 1111. Moreover, the district court did not clearly err in finding that

Rioseco-Alejandrez possessed such a “special skill” within the meaning of

U.S.S.G. § 3B1.3 or that her aptitude in tax preparation “significantly facilitated”

the concealment of her offense. De La Cruz Suarez, 601 F.3d at 1219.




                                              3
              Case: 16-15034    Date Filed: 07/05/2017   Page: 4 of 5


      A review of the record demonstrates that Rioseco-Alejandrez possessed tax

preparation skills beyond those of the average person and that she used those skills

in an attempt to commit and conceal her fraud offense. See Petrie, 302 F.3d at

1290. Though not formally educated or licensed, Rioseco-Alejandrez had

developed expertise in the field during her twenty-five years of experience

preparing tax documents for individuals and businesses and providing bookkeeping

services. What Rioseco-Alejandrez lacked in formal education, she compensated

for through her years of experience and her receipt of a Paid Preparer Tax

Identification Number from the IRS to prepare taxes on others’ behalf, both of

which separate her from the general public.

      Using her special skill, Rioseco-Alejandrez fraudulently filed claims with

GCCF for compensation of lost profits and earnings for herself, her father, and

numerous unindicted coconspirators. These claims included fraudulent supporting

documentation, including handwritten letters claiming economic harm, and

fraudulent federal income tax forms from 2008 and 2009, meant to demonstrate

that the Deepwater Horizon incident had dramatically reduced the claimants’

earnings. Rioseco-Alejandrez’s fraudulently filed claims resulted in an intended

loss exceeding $500,000, but less than $1,500,000.

      At sentencing, the government presented evidence that Rioseco-Alejandrez

used her tax preparation knowledge to “reverse-engineer[]” the tax returns and


                                         4
                Case: 16-15034    Date Filed: 07/05/2017    Page: 5 of 5


Schedule C forms she submitted to the GCCF and to the IRS. Specifically, fraud

analyst Robert Passero testified that Rioseco-Alejandrez’s process for reverse

engineering the forms included ensuring that the taxable income reported on the

forms sent to the GCCF matched the taxable income on the returns that had been

sent to the IRS, but changing the Schedule C values so that the claimant could

show a loss for GCCF purposes, that was not reflected in the forms submitted to

the IRS. This type of doctoring of the documentation required Rioseco-Alejandrez

to have knowledge of how the Schedule C values interacted with one another and

with the bottom line of a claimant’s taxable income. As the district court noted,

“there was some skill involved in figuring these out . . so . . . they don’t get trapped

immediately.”

      Finally the district court did not clearly err in finding that Rioseco-

Alejandrez’s aptitude in preparing taxes “significantly facilitated” the concealment

of the offense because, as explained above, Rioseco-Alejandrez recognized that

she could potentially avoid fraud detection by keeping the same taxable income

value on the forms submitted to the GCCF and the IRS, even though the Schedule

C values did not match. Therefore, the record as a whole supports the district

court’s application of § 3B1.3’s two-level special skill enhancement.

      For these reasons, we affirm Rioseco-Alejandrez’s 48-month sentence.

      AFFIRMED.


                                           5